                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                   Case No. CR-12-43-GF-BMM

                 Plaintiff,
 vs.                                                   ORDER

 COLBY STEPHAN SKOLSEG,

                Defendant.

        IT IS HEREBY ORDERED that the United States Probation Office shall

prepare a pre-plea Presentence Report (PSR). The PSR is due in draft form to the

parties on or before August 10, 2020. Objections are due on or before August 15,

2020.     The final PSR is due on or before August 20, 2020.         Sentencing

memorandums, character letters and sentencing witness lists are due on or before

August 23, 2020.

        DATED this 2nd day of April, 2020.
